270 F.3d 741 (8th Cir. 2001)
UNITED STATES OF AMERICA, APPELLEE,v.FORTINO E. DIAZ AND ROBERT R. LOHR, APPELLANT.
Nos. 00-2188, 00-2317
UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
October 9, 2001

Appeal from the United States District Court for the District of Minnesota.
Appellants Fortino E. Diaz and Robert R. Lohr's, petitions for rehearing en banc have been considered by the Court and are granted.  The opinion dated August 21, 2001 in appeals 00-2188 and 00-2317 are also vacated.


1
The argument date will be fixed by a later order of this court.  (5369-010199).